Citation Nr: 0105067	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-21 530	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased rating for brain disease due to 
trauma and manifested by headaches, dizziness, vomiting, and 
nausea, currently evaluated as 50 percent disabling, 
including on an extraschedular basis.  



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 







INTRODUCTION

The veteran had active duty from September 1959 to August 
1963.  He also had subsequent service in the Mississippi Air 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
50 percent for service-connected brain disease due to trauma 
and manifested by headaches, dizziness, vomiting, and nausea.  


REMAND

During the current appeal, the veteran has asserted that the 
severity of his headaches have worsened and now cause 
interference with his employment.  Specifically, he claims 
that, as a result of his headaches, he is unable to climb 
ladders or to use machinery, which is required of him as a 
painter.  

The veteran's service-connected brain disease due to trauma 
and manifested by headaches, dizziness, vomiting, and nausea 
is currently evaluated as 50 percent disabling, which is the 
highest rating allowable under the appropriate diagnostic 
codes.  See, 38 C.F.R. § 4.124a, Codes 8045 and 8100 (2000).  
Because this service-connected disability is evaluated at the 
maximum rating allowable under the relevant schedular 
criteria, the veteran's increased rating claim must also 
include consideration of an extraschedular evaluation.  

Importantly, an extraschedular evaluation under 38 C.F.R. 
3.321(b)(1) may only be granted in the first instance by 
officials at the VA Central Office listed in the regulation.  
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  Those 
officials are the Under Secretary for Benefits (formerly the 
Chief Benefits Director) and the Director of the Compensation 
and Pension Service.  Under 38 C.F.R. 3.321(b)(1), an 
extraschedular evaluation is warranted only if the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  

In this regard, the Board notes that a significant change in 
the law occurred during the pendency of the veteran's appeal.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In part, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000 and to such claims which were 
filed before the date of enactment but which were not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons as 
well, a remand is required.  

In particular, the Board notes that, at the VA neurological 
examination conducted in October 1998, the veteran reported 
that he is being treated for his headaches at the VA 
Neurology Clinic on a regular basis.  No attempt appears to 
have been made to obtain copies of these treatment records.  
On remand, an attempt should be made to procure copies of any 
available records of such treatment in recent years.  See 
Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control" and that 
any such documents relevant to the issue under consideration 
must be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).

Moreover, in the report of the October 1998 VA neurological 
examination, the VA examiner did not indicate whether he had 
reviewed the veteran's claims folder.  Importantly, the Court 
has held that an examination should include a review of "the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  See, 
Green v. Derwinski, 1 Vet. App. 121 (1991) (in which the 
Court held that the records of prior treatment should be 
taken into account at the time of an evaluation).  See also 
VAOPGCPREC 20-95 (July 14, 1995).  

The VA cannot rely on the presumption of regularity because 
there has been no showing that VA has uniform procedures for 
the administrative processing of claims for which the claims 
files have been directed to be made available to the 
examiners.  The administrative regularity presumption is 
interpreted to encompass regular acts performed in the 
ordinary course of government business.  See YT v. Brown, 9 
Vet. App. 195 (1996).  If the act is not a regular one but is 
irregular, the VA is not entitled to the presumption.  See 
Warfield v. Gober, 10 Vet. App. 483, 486 (1997); Smith v. 
Gober, 14 Vet. App. 199 (2000).  Consequently, since there is 
no indication in the present case that the VA examiner 
reviewed the veteran's records of prior medical treatment at 
the time of the October 1998 VA neurological examination, 
further evaluation which includes a review of prior medical 
records by the examiner is necessary.  


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all recent 
VA and private treatment records, which 
are not part of the record.  Copies of 
all such available medical reports should 
be associated with the claims folder.  

2.  The RO should also request the 
Neurology Clinic at the VA Medical Center 
(VAMC) in Jackson, Mississippi to furnish 
copies of any additional records of 
treatment that the veteran has received 
from that medical facility in recent 
years.  

3.  Thereafter, the veteran should be 
accorded a VA examination by a neurologist 
to determine the nature and severity of 
his service-connected brain disease due to 
trauma and manifested by headaches, 
dizziness, vomiting, and nausea.  The 
claims folder and a copy of this remand 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
Any tests deemed necessary should be 
performed.  Following a review of the 
pertinent medical records and an 
examination of the veteran, the examiner 
should render an opinion as to the extent 
that the veteran's service-connected brain 
disease due to trauma and manifested by 
headaches, dizziness, vomiting, and nausea 
may interfere with his employment.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.

6.  The RO should then re-adjudicate the 
issue of entitlement to a disability 
evaluation greater than 50 percent for 
the service-connected brain disease due 
to trauma and manifested by headaches, 
dizziness, vomiting, and nausea, on a 
schedular and an extraschedular basis.  
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



